Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 6/17/22.
Claims 21- 40 are pending.  Claims 21-22, 25-31, 33-37, and 39-40 were rejected.  Claims 23-24, 32, and 38 were objected to.
Response to Amendment/Argument
In view of the amendment to the title, the previous objection to the title is withdrawn.
Applicant’s arguments, see pages 12-14, filed 6/17/22, with respect to claims 21-22, 25-31, 33-37, and 39-40 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. Applicant argues that the prior art cited does not disclose allocating a page wherein the page contains a set of NM blocks stored in the NM and a set of FM blocks stored in the FM.  This argument is persuasive.  The claims are allowable for this reason.
Allowable Subject Matter
Claims 21-40 are allowed for reasons indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138